MUTUAL INDEMNIFICATION AND RELEASE AGREEMENT            

 Exhibit 10.22

THIS AGREEMENT made and entered into as of this 15th day of January 2013, by and
among MOUNT KNOWLEDGE HOLDINGS INC. (“MKHD”), and MOUNT KNOWLEDGE ASIA LTD.
(“MKA”), jointly and severally, all having a mailing address of 228 Park Ave S
#56101, New York NY 10003-1502, and, DIRK HADDOW, individually, (hereinafter
referred to as “HADDOW”), having a mailing address of Flat 11G, Seabird Lane,
Beach Village, Discovery Bay, Lantau Island, Hong Kong, and MATTHEW JOHN
BENTLEY, individually, (hereinafter referred to as “BENTLEY”), having a mailing
address of Flat H, 52ND Floor, Tower 12, Caribbean Coast, Tung Chung, Hong Kong.







WITNESSETH:




WHEREAS, MKHD is a Nevada corporation publicly-traded on the Over-the-Counter
(OTC) stock exchange;




WHEREAS, MKA is Hong Kong corporation, and is a wholly owned subsidiary of MKHD;




WHEREAS, HADDOW is a former director and key executive of MKA;




WHEREAS, BENTLEY is a former key executive of Language Key Training Ltd., a Hong
Kong corporation (“LKTR”) and related company of Language Key Asia, Ltd.
(“LKA”), a Hong Kong corporation and former wholly-owned subsidiary of MKA.




WHEREAS, on or about August 30, 2011, LKA executed a promissory note (“Note”) in
the amount of Fifty Thousand and No/100 Dollars (USD $50,000.00) in favor of
HADDOW pursuant to which HADDOW advanced his funds to Language Key China
Limited, a related company of LKA.




 WHEREAS, MKHD agreed to guarantee the repayment of the Note executed by LKA as
evidenced by the corporate guarantee executed on same date and made a part of
Note thereto, of which MKHD guaranteed the Note by pledging shares of common
stock of MKHD, at a conversion rate of the 20-day average closing price of MKHD
upon the date of demand by HADDOW.




WHEREAS, on or about September 21, 2011, HADDOW resigned as President, CEO and
Legal Representative from LKA and all of the LKA related companies, which was
effective immediately.




WHEREAS, on or about November 1, 2011, BENTLEY resigned from LKTR, however,
BENTLEY agreed to remain employed by LKTR for a transition period ending
December 31, 2011.




WHEREAS, on or about October 24, 2011, MKA sold LKA and all of the LKA related
companies, except LKTR, to Software Sans Frontiere S.A., a Belize corporation,
for a consideration representing the assumption of the LKA and LKA related
companies’ liabilities.




WHEREAS, on or about December 20, 2011, HADDOW filed a claim against LKA and
LTKR with the Labour Tribunal of Hong Kong, for unpaid salaries of approximately
HKD$ 1,135,245.43, (the “Salary Claim”), pursuant to the Employment Agreement
executed by HADDOW and LKA on or about December 21, 2010,




WHEREAS, on or about February 6, 2012, the Labour Tribunal of Hong Kong awarded
HADDOW a judgment against LKA and LKTR in the sum of HKD $1,135,245.43, the
aforementioned Salary Claim and which remains wholly unsatisfied.





1










WHEREAS, on or about February 17, 2012, LKTR executed a Separation and
Settlement Agreement with Foxglove International Enterprises Ltd., a BVI company
to settle a promissory note a total amount of Sixty-Five Thousand Seven Hundred
and Seventy-Six Dollars (USD $65,776), for the safe return and the release the
language trademarks and acknowledgement of copyright of training content and
transfer of ownership and right of use.

WHEREAS, on or about February 24, 2012, MKA sold LKTR to Software Sans Frontiere
SA, a Belize corporation, for consideration representing the assumption of all
of the liabilities of LKTR.

WHEREAS, on or about July 1, 2012, MKHD received a letter from Jane Haddow of
Chavalit Finch & Partners Ltd., Thailand (the “Haddow Letter), on behalf of
HADDOW, demanding resolution to outstanding issues, including, but not limited
to: (a) payment of the outstanding Salary Claim, (b) the repayment in full of
the Note in default by LKA and MKHD, (c) documentation required to freely sell
the shares of common stock of MKHD issued to HADDOW pursuant to the Definitive
Agreement and Share Exchange Agreement entered into between the parties, and (d)
the replacement of HADDOW as the Legal Representative of the Language Key Asia
Company Ltd. and Language Key China Limited.




WHEREAS, on or about September 24, 2012, Tanner DeWitt Solicitors, Hong Kong, on
behalf of MKHD and MKA, formerly the owners of LKA and the LKA related
companies, provided a letter of response to the Haddow Letter, in which MKHD
alleged that HADDOW had: (a) repudiated and foregone any contractual right and
entitlement to issued with shares of common stock of MKHD issued to HADDOW
pursuant to the Definitive Agreement and Share Exchange Agreement entered into
between the parties, (b) failed in his fiduciary obligations in his capacity as
a Director of LKA and the LKA related companies, (c) acted in serious breach of
his duties, in conjunction with BENTLEY and by way of a tortious conspiracy,
committed fraudulent actions against MKHD and MKA.




WHEREAS, the Parties hereto wish to resolve all claims either Party may have
against the other under, including but not limited to, any promises or
commitments, verbal or written during the business dealing with each other prior
to the date of this Agreement, and otherwise resolve their disputes on an
amicable basis;




NOW THEREFORE, in consideration of the promises and covenants contained herein
the Parties agree as follows:




1.

RECITALS.  The above recitals are true and correct and incorporated by reference
herein.

2.

INDEMNITY FOR HADDOW AS LEGAL REPRESENTATIVE. On receipt by HADDOW of a legal
opinion stating that HADDOW has no legal or financial liability as the Legal
Representative of the Language Key Asia Company Ltd. and Language Key China
Limited, and since the Legal Representative appointment cannot be removed at
this time, MKHD and MKA agrees to indemnify HADDOW against any claims made
against HADDOW in his capacity as Legal Representative and indemnify HADDOW
against any such claims, losses, damages, compensation, expenses and legal fees
which might arise in respect of any claims made against HADDOW either past,
present or future.








2









3.

HADDOW AND/OR BENTLEY’S RELEASE OF RIGHTS.  Except and otherwise provided for at
Clause 2 above, for and in consideration of the receipt by HADDOW and BENTLEY,
each, of ten dollars (USD$10.00) in hand, and for consideration of any and all
outstanding obligations of MKHD and MKA due to HADDOW and/or BENTLEY on the date
of this Agreement, HADDOW and/or BENTLEY, jointly and severally, does hereby
remise, release, acquit, satisfy and forever discharge, MKHD and MKA, jointly
and severally, including their respective affiliates, officers, directors,
consultants, successors, and/or heirs separately, together with any
individual(s) associated in the transaction(s) herewith (collectively, the "MKHD
Releasees") of and from all, and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, which HADDOW and/or BENTLEY, jointly
and severally, may now or in the future have against each or any of the MKHD
Releasees, including, without limitation, any claims under any and all
agreements or understandings between the Parties.  




4.

MKHD and MKA’S RELEASE OF RIGHTS.  For and in consideration of the release of
HADDOW and/or BENTLEY, jointly and severally, provided for hereinabove,
including, any and all applicable resignations, consents, amendments, and/or
assignments which may by required by MKHD and/or MKA, respectively, in exchange
for the consideration received by HADDOW and/or BENTLEY in section 3
hereinabove, MKHD and MKA, jointly and severally, do hereby remise, release,
acquit, satisfy and forever discharge HADDOW and/or BENTLEY, jointly and
severally, including their respective affiliates, successors, and/or heirs
separately, together with any individual(s) associated in the transaction(s)
herewith (collectively, the "HADDOW BENTLEY Releasees"), of and from all, and
all manner of action and actions, cause and causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity,
which MKHD and/or MKA, jointly and severally, may now or in the future have
against HADDOW and/or BENTLEY, jointly or severally, or against each or any of
the HADDOW BENTLEY Releasees, including, without limitation, any claims under
any and all agreements or understandings between the Parties, now and in the
future.




5.

FUTURE DEALINGS. The Parties hereto may engage in future business dealings if so
desired. In the event the Parties desires to enter into such agreement(s), the
Parties shall: (a) amend this Mutual Indemnification and Release Agreement as
necessary, in whole or in part as provided in Section 8.3 to retain the
enforceability of this Agreement with regards to transactions prior to the
execution date hereof and the provisions of the Release of Rights for future
claims, and (b) execute a separate Agreement pertaining to the business dealings
that the Parties are desirous engage into at such time.








3









6.

INDEMNIFICATION AND HOLD HARMLESS BY THE PARTIES.  For and in consideration of
the mutual releases of the Parties to this agreement provided for hereinabove,
MKHD and MKA and HADDOW and/or BENTLEY (each, an "Indemnifying Party"), jointly,
severally or individually, do hereby agree to indemnify and hold harmless the
other (an "Indemnified Party") against and in respect of any and all
liabilities, obligations, claims, tax liens or otherwise, losses, damages and
encumbrances of every nature, kind and description of the other as well as the
amount of any expenses of enforcing this Agreement which the Indemnified Party
may suffer, incur or become subject to, and to reimburse the Indemnified Party
for any legal, audit or other expenses incurred by the Indemnified Party in
connection with defending any actions. The Indemnified Party seeking
indemnification hereunder shall promptly notify the Indemnifying Parties, in
writing, of the assertion of any claim or the discovery of any facts upon which
the Indemnified Party intends to base a claim for indemnification hereunder (a
"Triggering Event"). With respect to any claim made by a third party against
which an Indemnified Party is seeking indemnification hereunder, the
Indemnifying Party shall have the right, at the Indemnifying Party's own
expense, to participate in or assume control of the defense of such claim, and
the Indemnified Party shall fully cooperate with the Indemnifying Party, subject
to reimbursement for actual out of pocket expenses incurred as a result of such
request by the Indemnifying Party. If the Indemnifying Party either does not
elect to assume control (or if assumes control does not proceed with reasonable
diligence) or otherwise actively participate in the defense of any claim, the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to such claim.




7.

NON-DISPARAGEMENT.  None of the Parties to this Agreement shall, directly or
indirectly, by words, action or inaction, disparage, defame or discredit any
other Party or engage in any activity which could have the effect of
disparaging, defaming, discrediting or embarrassing any other Party.  No Party
to this Agreement shall interfere with or disrupt the business activities of the
other, nor engage in any activity, which would have the effect of interfering
with or disrupting the business activities of any other Party.




8.

CONFIDENTIALITY.  The Parties and their respective counsel shall keep this
Agreement, all terms and conditions of this Agreement and the business and
affairs by and between the Parties strictly confidential and shall not (i)
disclose any such information to any third party, (ii) make any written or oral
comments to any member of the media concerning such information, and (iii) use
any such information for purposes of publicity or otherwise disclose or divulge
such information except (a) as required by a non-appealable court order; or (b)
for purposes of the preparation of tax returns requiring such disclosure.
 Notwithstanding the foregoing, any party may, in response to a bona fide
inquiry, inform the inquiring party that all disputes or disagreements between
the Parties have been amicably resolved.




9.

MISCELLANEOUS.




9.1

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing, and shall be deemed to have been duly given when
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the Parties hereto at their addresses indicated
hereinabove. Either party may change his or its address for the purpose of this
paragraph by written notice similarly given.




9.2

Entire Agreement. This Agreement represents the entire Agreement between the
parties in relation to the subject matter hereof and supersedes all prior
agreements between such parties relating to such subject matter.




9.3

Amendment of Agreement.  This Agreement may be altered or amended, in whole or
in part, only in writing signed by the party against whom enforcement is sought.





4










9.4

Waiver.  No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other subsequent breach or condition, whether of a like or
different nature.




9.5

Captions. The captions appearing in this Agreement are inserted as a matter of
convenience and for reference and in no way affect this Agreement, define, limit
or describe its scope or any of its provisions.




9.6

Situs.  This Agreement shall be governed by and construed in accordance with the
laws of Hong Kong.. Any action brought to enforce rights or remedies pursuant to
this Agreement or otherwise relating to the business or employment relationship
between the parties shall be brought in an applicable court located in Hong
Kong.




9.7

Benefits.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto, and their heirs, personal representatives, successors and
assigns.




9.8

Severability.  If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provision of this Agreement and this Agreement shall be carried out as if
such invalid or unenforceable provision were not contained herein.




9.9

Number of Parties.  The singular shall include the plural and one gender shall
include all genders.




9.10

Affiliate.  The term Affiliate means a person who, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with a party hereto.




9.11

Multiple Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one (1) instrument.




9.12

Facsimile Signatures.

A facsimile signature of each or any party to this Agreement shall have the same
force and effect as an original signature and shall be binding.







[Signature to following on next page]








5







IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.




Mount Knowledge Holdings Inc.




/s/ James D. Beatty

BY:

______________________

James D. Beatty,

President, CEO and Director







Mount Knowledge Asia Ltd.




/s/ James D. Beatty

BY:

______________________

James D. Beatty,

President, CEO and Director













And,







/s/ Dirk Haddow

By: __________________________

Dirk Haddow,

Jointly and Severally










/s/ Matthew John Bentley

By: __________________________

Matthew John Bentley,

Jointly and Severally

















6





